Citation Nr: 1415668	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Lambert-Eaton Myasthenic Syndrome (LEMS), to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, with service in the Republic of Vietnam from May 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The July 2006 rating decision denied the Veteran's claims for service connection for Eaton-Lambert Syndrome and hyperthyroidism.  In October 2006, the Veteran filed a Notice of Disagreement, which indicated he was contesting both denials of service connection.  38 C.F.R. § 20.201 (2013).  The RO issued a Statement of the Case (SOC) in June 2008 and the Veteran filed a timely substantive appeal, VA Form 9, in August 2008.  In the Form 9, the Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In March 2012 and January 2013, the Board remanded these claims for additional development.  

Subsequent to the February 2013 Supplemental SOC, the Veteran submitted additional information regarding his service connection claim for LEMS.  The Board recognizes that the Veteran previously submitted a waiver of RO consideration for future evidence.  However, in the September 2013 Informal Hearing Presentation, the Veteran's representative expressly requested a remand for RO consideration of that evidence.  As such, the Board finds that a remand is required so that the RO may consider the evidence and issue a Supplemental SOC.  

However, the new evidence is not relevant to the issue of service connection for hypothyroidism.  Thus, a remand for such consideration is unnecessary, and the Board may proceed with a decision at this juncture with respect to service connection for hypothyroidism.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

In June 2010, the Veteran submitted a claim for total disability rating based on individual unemployability (TDIU).  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for LEMS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypothyroidism is not shown to be casually or etiologically related to any disease, injury, or incident during service, to include as due to exposure to herbicides.  


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a letter issued May 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, the October 2011 hearing transcript, and statements from the Veteran, his friends, his family, and his representative.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Moreover, there was substantial compliance with the instructions that were set forth in the October 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall when Board's remand instructions were substantially complied with).  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases do not include hypothyroidism.  38 C.F.R. § 3.309(e).  

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran contends that hypothyroidism developed as a result of his service in Vietnam and his exposure to herbicides.  Reviewing the pertinent evidence of record, the Veteran's service personnel records indicate that he set foot in Vietnam while serving during the Vietnam War. Therefore, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, during service.

In this case, while exposure to herbicides is conceded, hypothyroidism is not one of the disorders for which service connection is presumed in the case of exposed Veterans.  Therefore, in order for service connection to be established, it must be shown that it is at least as likely as not that the hypothyroidism was incurred in, or caused or aggravated by, the Veteran's service.  

The Board notes that there is no medical evidence contained within the file that supports the Veteran's contentions that his hypothyroidism is related to his military service, to include his presumed exposure to herbicides.  

Indeed, the Veteran was provided a VA examination in March 2012 regarding the etiology of his hypothyroidism.  The VA examiner opined that "[w]hile it is given that the Veteran has LEMS and autoimmune Hypothyroidism it would be hard to make the case that the ALS and his current medical problems are similar in etiology."  The examiner did not offer an opinion as to whether the Veteran's hypothyroidism is related to his service, to include his presumed exposure to herbicides.  

An addendum VA opinion was sought in January 2013.  At that time, the examiner opined that it is less likely than not that the Veteran's hypothyroidism is causally or etiologically due to service, to include exposure to herbicides.  The examiner noted that one of the articles in the claims file stated that dioxin causes an increase in TSH, which the examiner indicated is a marker for hypothyroidism.  The examiner explained that the information pertained to a study performed in 2003 with Vietnam Air Force veterans and found "statistically significantly increased TSH, directly proportional to the increasing categories of exposure to TCDD." He further stated that the study found no significant relation between the occurrence of actual thyroid disease and TCDD category (4).  He discussed another study presented at the American Association of Clinical Endocrinologists meeting in 2010 found increased risk of Graves' disease (a thyroid disease that the Veteran does not have) but found that hypothyroidism was actually less common among veterans exposed to Agent Orange.  He opined that there is "no evidence that exposure to TCDD increase the risk of hypothyroidism."  The examiner also indicated that the reviewed the Veteran's service records and did "not find evidence of hypothyroidism during service or for many years afterwards."

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner was possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hypothyroidism is less likely as not related to he Veteran's period of service, to include is exposure to herbicides.  Additionally, the VA opinion expressly demonstrates the examiner's review of the evidence submitted by the Veteran in support of his claim.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his hypothyroidism and his period of service, to include his exposure to herbicides.   

However, whether the Veteran's hypothyroidism is, in any way, related to his service, to include exposure to herbicides, requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his hypothyroidism is due to service, to include exposure to herbicides therein, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his hypothyroidism is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have hypothyroidism in service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's hypothyroidism is related to his period of service, to include his exposure to herbicides therein.  Accordingly, service connection for hypothyroidism is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypothyroidism, to include as due to exposure to herbicides, is denied. 


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for Lambert-Eaton Myasthenic Syndrome (LEMS), to include as due to exposure to herbicides .  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Board also notes that new evidence was received pertaining to the claim for service connection for LEMS, which the Veteran submitted in March 2013 after the most recent Supplemental SOC in February 2013.  The Veteran's representative contends that the Veteran has not waived RO consideration of this new evidence and specifically requested a remand for RO consideration of the newly submitted evidence.  (See September 2013 Informal Hearing Presentation.)  Therefore, the Board will remand the claim of service connection for LEMS to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2013).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of service connection for LEMS, to include consideration of the evidence submitted by the Veteran in March 2013.  If additional development or examination is needed, such development should be undertaken.  If the decisions remain adverse to the Veteran, issue a Supplemental SOC, and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


